Title: To James Madison from Alexander Kerr, 6 February 1812 (Abstract)
From: Kerr, Alexander
To: Madison, James


6 February 1812, Washington. Mentions that the business of the office he is in “is nearly closed” and that “after a short period there will be no farther occasion” for his services. Having “a large family & this not being a place of much field for Commercial pursuit,” he will be at a loss to know where to turn. Offers his services in “some situation in the General Government” for which JM might think him qualified. It would give him much pleasure and pride to be employed by JM; he has “always been a warm admirer of the present & late Administration.” Alludes to the distress that would be caused to his family were he to be unemployed for any length of time and adds that he does not wish to be idle. Claims that JM has some knowledge of him on the basis of his services for the past ten years and hopes that he is worthy of attention. Believes that the situation of the country will necessitate the creation of some new offices. Has strong ties to Washington but will accept a position elsewhere that JM thinks would suit him. Apologizes for the length of his letter.
